DETAILED ACTION

Applicant’s response filed on 02/25/2022 has been fully considered. Claims 1-14, 16-20, and 27. Claims 1-2, 8, 11, 16, and 19 are amended. Claims 11-14 and 16-20 are withdrawn. Claims 15 and 21-26 are canceled. Claim 27 is new. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites the limitation “wherein the adhesive is formulated to be reactive with water” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is because the limitation “wherein the adhesive is formulated to be reactive with water” reads on wherein the adhesive is able to undergo a chemical reaction with water. However, the specification of the instant application does not describe in such a way as to reasonably convey to one of ordinary skill in the art that the inventors, had possession of the limitation wherein the adhesive is able to undergo a chemical reaction with water. This is because the only recitations in the specification of the instant application of “react” are wherein the specification of the instant application recites that “swelling the adhesive includes an adsorption reaction in which the inorganic filler and the water are absorbed to each other” [0005], that “removing the swollen adhesive includes an acid-based reaction between the inorganic filler and the strong acid” [0005], that “the inorganic filler may increase the detergency of the adhesive for EUV mask by reacting with a cleaning solution containing a strong acid” [0020], that “a dissolution of the adhesive for EUV mask may be promoted by an acid-base reaction like Scheme 1, below <Scheme 1> 2 Al(OH)3 + 3 H2SO4 -> Al2(SO4)3 + 6 H20” [0020], that “the inorganic filler may increase the detergency of the adhesive 200 by reacting with a cleaning solution containing the strong acid” [0063], and that “when the inorganic filler is aluminum hydroxide (Al(OH)3) and the strong acid is sulfuric acid (H2SO4), a dissolution of the adhesive 200 may be promoted by Scheme 1 as described above” [0063]. None of these recitations read on the adhesive being able to undergo a chemical reaction with water.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-10, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli et al. (US 2015/0065613 A1).
Regarding claim 1, Balijepalli teaches a curable epoxy adhesive composition [0006] comprising at least one first epoxy resin, at least one first diluent [0007] that is optionally a polymeric glycidyl ether [0036], at least one first hardener, at least a first hydrophilic filler, at least a second hydrophobic filler that is different from the first filler, and at least a third filler that is different from the first and second fillers [0007] that is aluminum trihydroxide [0060], wherein the concentration of the third filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0062], wherein the composition optionally further comprises a catalyst to speed up the rate of cure [0065], wherein the composition optionally further comprises a toughening agent [0072], which reads on an adhesive, the adhesive comprising an epoxy resin composition in an amount of 60 wt% to 99 wt% based on a total weight of the adhesive, the epoxy resin composition including an epoxy resin, a hardener, optionally a toughening agent, a filler, and optionally a curing accelerator, and an inorganic filler in an amount of 1 wt% to 40 wt% based on the total weight of the adhesive, the inorganic filler including aluminum hydroxide. The wt% of the epoxy resin composition is based on the calculations 100% - 99% = 1% and 100% - 60% = 40%.
Balijepalli does not teach a specific embodiment of the epoxy resin composition further including a toughening agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s toughening agent to modify Balijepalli’s curable epoxy adhesive composition, which would read on the epoxy resin composition further including a toughening agent as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises a toughening agent [0072], which would have been beneficial for improving the toughness of Balijepalli’s curable epoxy adhesive composition.
Balijepalli does not teach a specific embodiment of the epoxy resin composition further including a curing accelerator. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s catalyst to modify Balijepalli’s curable epoxy adhesive composition, which would read on the epoxy resin composition further including a curing accelerator as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises a catalyst to speed up the rate of cure [0065], which would have been beneficial for providing Balijepalli’s curable epoxy adhesive composition with a faster rate of cure.
The limitation wherein the adhesive is an adhesive for an EUV mask is an intended use. The adhesive that is rendered obvious by Balijepalli would have been capable of performing as an adhesive for an EUV mask because Balijepalli renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive for an EUV mask. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim (MPEP 2111.02(II)).
Regarding claim 2, Balijepalli that the first hydrophilic filler [0007] is optionally fumed silica [0050], talc, colloidal silica, nanoclay, or a mixture thereof [0051], and that the second hydrophobic filler [0007] is optionally hydrophobic fumed silica [0056], talc, colloidal silica, nanoclay, or a mixture thereof [0051], which optionally reads on wherein the inorganic filler includes one or more of silica, talc, or clay as claimed.
Balijepalli does not teach a specific embodiment wherein the inorganic filler further includes one or more of calcium carbonate, silica, alumina, barium sulfate, talc, clay, mica, magnesium hydroxide, magnesium carbonate, magnesium oxide, boron nitride, aluminum borate, barium titanate, calcium titanate, magnesium titanate, bismuth titanate, titanium dioxide, barium zirconate, or calcium zirconate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Balijepalli’s fumed silica, talc, colloidal silica, nanoclay, or a mixture thereof as Balijepalli’s first hydrophilic filler and/or to select Balijepalli’s hydrophobic fumed silica as Balijepalli’s second hydrophobic filler, which would read on wherein the inorganic filler includes one or more of silica, talc, or clay as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the first filler that is fumed silica is beneficial for being a thixotropic agent [0050], that the first filler that is talc, colloidal silica, nanoclay, or a mixture thereof is beneficial for being a thixotrope [0051], and that the second filler that is hydrophobic fumed silica [0056] is beneficial for being a thixotropic agent [0050], which would have been beneficial for modifying thixotropic properties of Balijepalli’s curable epoxy adhesive composition.
Regarding claim 3, Balijepalli teaches that the first hydrophilic filler [0007] is optionally fumed silica [0050], talc, colloidal silica, nanoclay, or a mixture thereof [0051] and that the first filler has a particle size in the range of from 1 nm to 50 μm or from 5 nm to 10 μm [0052], which reads on wherein the inorganic filler has an average particle size of 0.001 μm to 50 μm.
Balijepalli does not teach a specific embodiment wherein the inorganic filler has an average particle size of 0.1 μm to 10 μm. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Balijepalli’s fumed silica, talc, colloidal silica, nanoclay, or a mixture thereof as Balijepalli’s first hydrophilic filler and to select the particle size of Balijepalli’s first filler to be in the range of from 100 nm to 10 μm, which would read on wherein the inorganic filler has an average particle size of 0.1 μm to 10 μm as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the first filler that is fumed silica is beneficial for being a thixotropic agent [0050], that the first filler that is talc, colloidal silica, nanoclay, or a mixture thereof is beneficial for being a thixotrope [0051], and that the second filler that is hydrophobic fumed silica [0056] is beneficial for being a thixotropic agent [0050], which would have been beneficial for modifying thixotropic properties of Balijepalli’s curable epoxy adhesive composition. Also, one of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a first filler with similar thixotropic properties because Balijepalli teaches that the first filler has a particle size in the range of from 1 nm to 50 μm or from 5 nm to 10 μm [0052], which encompasses from 100 nm to 10 μm, and that the first filler is a thixotropic agent [0050] or a thixotrope [0051]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05(I)).
Regarding claim 4, Balijepalli teaches that the concentration of the epoxy resin is from 20 wt % to 70 wt %,based on the total weight of the composition [0028], that the hardener is used within a range of from 5 wt % to 50 wt %, based on the total weight of the composition [0046], that the at least one first diluent [0007] is optionally a polymeric glycidyl ether [0036], that the amount of diluent is within a range of from 1 wt % to 90 wt %, based on the total weight of the resin component [0035], that the concentration of the first filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0054], that the concentration of the second filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0057], that the third filler [0007] is aluminum trihydroxide [0060], that the concentration of the third filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0062], that the concentration of the curing catalyst is from 0 wt % to 5 wt %, based on the total weight of the curable composition [0070], that the composition optionally further comprises an optional additive that is a toughening agent [0072], and that the concentration of the optional additive is from 0 wt % to 5 wt %, based on the weight of all the components in the composition [0073], which reads on wherein the epoxy resin composition includes the epoxy resin in an amount of 20 wt% to 91 wt% based on a total weight of the epoxy resin composition, the hardener in an amount of 5 wt% to 69 wt% based on the total weight of the epoxy resin composition, the toughening agent in an amount of 0 wt% to 8 wt% based on the total weight of the epoxy resin composition, the filler in an amount of 2 wt% to 74 wt% based on the total weight of the epoxy resin composition, and the curing accelerator in an amount of 0 wt% to 8 wt% based on the total weight of the epoxy resin composition. The wt% of the epoxy resin is based on the calculations 20% / (100% - 1%) * 100% = 20% and 70% / (70% + 5% + 1% + 1% + 0% + 0%)) * 100% = 91%. The wt% of the hardener is based on the calculations 5% / (100% - 1%) * 100% = 5% and 50% / (20% + 50% + 1% + 1% + 0% + 0%) * 100% = 69%. The wt% of the toughening agent is based on the calculations 0% / (100% – 1%) * 100% = 0% and 5% / (100% - 40%) * 100% = 8%. The wt% of the filler is based on the calculations (1% + 1%) / (100% - 1%) * 100% = 2% and (100% - 20% - 5% - 1% - 0% - 0%) / (20% + 5% + 100% - 20% - 5% - 1% - 0% - 0% + 0% + 0%) * 100%  = 74%. The wt% of the curing accelerator is based on the calculations 0% / (100% - 1%) * 100% = 0% and 5% / (100% - 40%) * 100% = 8%.
Balijepalli does not teach with sufficient specificity wherein the epoxy resin composition includes the epoxy resin in an amount of 15 wt% to 40 wt% based on a total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the wt % of Balijepalli’s epoxy resin to be from 20 wt % to 40 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the epoxy resin composition includes the epoxy resin in an amount of 20 wt% to 40 wt% based on a total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the hardenability, curability, and cross-linkability of Balijepalli’s curable epoxy adhesive composition because Balijepalli teaches that the concentration of the epoxy resin is from 20 wt % to 70 wt %,based on the total weight of the composition [0028], that the at least one first diluent [0007] is optionally a polymeric glycidyl ether [0036], that the amount of diluent is within a range of from 1 wt % to 90 wt %, based on the total weight of the resin component [0035], that the composition is a curable epoxy adhesive composition [0006, 0007], that the hardener is used within a range of from 5 wt % to 50 wt %, based on the total weight of the composition [0046], and that the first hardener is a curing agent or cross-linking agent and is any compound having an active group being reactive with the reactive epoxy group of the epoxy resin [0042], which means that the wt % of Balijepalli’s epoxy resin in wt% based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the hardenability, curability, and cross-linkability of Balijepalli’s curable epoxy adhesive composition.
Balijepalli does not teach with sufficient specificity wherein the epoxy resin composition includes the hardener in an amount of 40 wt% to 70 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the wt % of Balijepalli’s hardener to be from 40 wt % to 69 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the epoxy resin composition includes the hardener in an amount of 40 wt% to 69 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the hardenability, curability, and cross-linkability of Balijepalli’s curable epoxy adhesive composition because Balijepalli teaches that the hardener is used within a range of from 5 wt % to 50 wt %, based on the total weight of the composition [0046], that the first hardener is a curing agent or cross-linking agent and is any compound having an active group being reactive with the reactive epoxy group of the epoxy resin [0042], that the concentration of the epoxy resin is from 20 wt % to 70 wt %,based on the total weight of the composition [0028], that the at least one first diluent [0007] is optionally a polymeric glycidyl ether [0036], and that the amount of diluent is within a range of from 1 wt % to 90 wt %, based on the total weight of the resin component [0035], which means that the wt % of Balijepalli’s hardener in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the hardenability, curability, and cross-linkability of Balijepalli’s curable epoxy adhesive composition.
Balijepalli does not teach with sufficient specificity wherein the epoxy resin composition includes the toughening agent in an amount of 7 wt% to 13 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s toughening agent to modify Balijepalli’s curable epoxy adhesive composition and to optimize the wt % of Balijepalli’s toughening agent to be from 7 wt % to 8 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the epoxy resin composition includes the toughening agent in an amount of 7 wt% to 8 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises an optionally additive that is a toughening agent [0072], and that the concentration of the optional additive is from 0 wt % to 5 wt %, based on the weight of all the components in the composition [0073], which would have been beneficial for improving the toughness of Balijepalli’s curable epoxy adhesive composition, and which means that the wt % of Balijepalli’s toughening agent in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the toughness of Balijepalli’s curable epoxy adhesive composition, which means that optimizing the wt % of Balijepalli’s toughening agent would have been beneficial for optimizing the toughness of Balijepalli’s curable epoxy adhesive composition.
Balijepalli does not teach with sufficient specificity wherein the epoxy resin composition includes the filler in an amount of 3 wt% to 7 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the total wt % of Balijepalli’s first filler and Balijepalli’s second filler to be from 3 wt % to 7 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the epoxy resin composition includes the filler in an amount of 3 wt% to 7 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing the desirable rheology, thixotropic properties, and/or viscosity of Balijepalli’s curable epoxy adhesive composition because Balijepalli teaches that the concentration of the first filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0054], that the concentration of the second filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0057], that the first filler is used to determine or affect the rheology of the curable composition [0050], that the first filler is one or more types of thixotropic agents or rheology control agents [0050], and that the second filler is used to assist in improving the viscosity of the curable composition and the properties of the resulting cured product made from the curable composition [0055], which means that the total wt % of Balijepalli’s first filler and Balijepalli’s second filler in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the rheology, the thixotropic properties, and the viscosity of Balijepalli’s curable epoxy adhesive composition.
Balijepalli does not teach with sufficient specificity wherein the epoxy resin composition includes the curing accelerator in an amount of 1 wt% to 5 wt% based on the total weight of the epoxy resin composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s catalyst to modify Balijepalli’s curable epoxy adhesive composition and to optimize the wt % of Balijepalli’s catalyst to be from 1 wt % to 5 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the epoxy resin composition includes the curing accelerator in an amount of 1 wt% to 5 wt% based on the total weight of the epoxy resin composition as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises a catalyst to speed up the rate of cure [0065], and that the concentration of the curing catalyst is from 0 wt % to 5 wt %, based on the total weight of the curable composition [0070], which would have been beneficial for providing Balijepalli’s curable epoxy adhesive composition with a faster rate of cure, which means that the wt % of Balijepalli’s catalyst in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the rate of cure of Balijepalli’s curable epoxy adhesive composition, which means that optimizing the wt % of Balijepalli’s catalyst would have been beneficial for optimizing the desired rate of cure of Balijepalli’s curable epoxy adhesive composition.
Regarding claim 5, Balijepalli teaches that the first hardener [0007] is optionally a polyoxypropylene diamine [0044], ethylenediamine, methylenedianiline, toluenediamine, diethyltoluenediamine, or a mixture thereof [0045], which optionally reads on wherein the hardener includes one or more of an ether diamine, an aliphatic diamine, or an aromatic diamine as claimed.
Balijepalli does not teach a specific embodiment wherein the hardener includes one or more of an ether diamine, an aliphatic diamine, or an aromatic diamine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Balijepalli’s polyoxypropylene diamine, ethylenediamine, methylenedianiline, toluenediamine, diethyltoluenediamine, or a mixture thereof as Balijepalli’s first hardener, which would read on wherein the hardener includes one or more of an ether diamine, an aliphatic diamine, or an aromatic diamine as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy adhesive composition with similar curability, hardenability, and/or cross-linkability because Balijepalli teaches that the first hardener [0007] is optionally a polyoxypropylene diamine [0044], ethylenediamine, methylenedianiline, toluenediamine, diethyltoluenediamine, or a mixture thereof [0045], and that the first hardener is a curing agent or cross-linking agent and is any compound having an active group being reactive with the reactive epoxy group of the epoxy resin [0042]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 6, Balijepalli teaches that the at least one first epoxy resin [0007] is optionally a diglycidyl ether epoxy resin derived from bisphenol A, a diglycidyl ether epoxy resin derived from bisphenol F [0019], or a mixture [0023], which optionally reads on wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, or a bisphenol F epoxy resin as claimed.
Balijepalli does not teach a specific embodiment wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, a bisphenol F epoxy resin, or a novolac epoxy resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select at least one of Balijepalli’s diglycidyl ether epoxy resin derived from bisphenol A or diglycidyl ether epoxy resin derived from bisphenol F as Balijepalli’s at least one first epoxy resin, which would read on wherein the epoxy resin includes one or more of a bisphenol A epoxy resin, or a bisphenol F epoxy resin as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a curable epoxy adhesive composition with similar curability because Balijepalli teaches that the at least one first epoxy resin [0007] is optionally a diglycidyl ether epoxy resin derived from bisphenol A, a diglycidyl ether epoxy resin derived from bisphenol F [0019], or a mixture [0023], and that the curable epoxy adhesive composition [0006] comprises the at least one first epoxy resin [0007]. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claim 9, Balijepalli teaches that the composition optionally further comprises a catalyst to speed up the rate of cure [0065], that the curing catalyst is a tertiary amine [0068], that the concentration of the curing catalyst is from 0 wt % to 5 wt %, based on the total weight of the curable composition [0070], that the concentration of the epoxy resin is from 20 wt % to 70 wt %,based on the total weight of the composition [0028], that the hardener is used within a range of from 5 wt % to 50 wt %, based on the total weight of the composition [0046], that the at least one first diluent [0007] is optionally a polymeric glycidyl ether [0036], that the amount of diluent is within a range of from 1 wt % to 90 wt %, based on the total weight of the resin component [0035], that the concentration of the first filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0054], that the concentration of the second filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0057], that the third filler [0007] is aluminum trihydroxide [0060], that the concentration of the third filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0062], that the composition optionally further comprises an optional additive that is a toughening agent [0072], and that the concentration of the optional additive is from 0 wt % to 5 wt %, based on the weight of all the components in the composition [0073], which optionally reads on wherein the curing accelerator includes one or more of a tertiary amine as claimed.
Balijepalli does not teach wherein the curing accelerator includes one or more of a tertiary amine, a polyether amine, or imidazole. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s catalyst that is a tertiary amine to modify Balijepalli’s curable epoxy adhesive composition and to optimize the wt % of Balijepalli’s catalyst to be from 1 wt % to 5 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the curing accelerator includes one or more of a tertiary amine as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises a catalyst to speed up the rate of cure [0065], that the curing catalyst is a tertiary amine [0068], and that the concentration of the curing catalyst is from 0 wt % to 5 wt %, based on the total weight of the curable composition [0070], which would have been beneficial for providing Balijepalli’s curable epoxy adhesive composition with a faster rate of cure, which means that the wt % of Balijepalli’s catalyst in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the rate of cure of Balijepalli’s curable epoxy adhesive composition, which means that optimizing the wt % of Balijepalli’s catalyst would have been beneficial for optimizing the desired rate of cure of Balijepalli’s curable epoxy adhesive composition.
Regarding claim 10, Balijepalli teaches a cured thermoset resulting from curing the epoxy adhesive composition [0012], which reads on wherein the epoxy resin composition has a thermosetting property as claimed.
Regarding claim 27, the limitation “the epoxy resin composition being prepared separately from the inorganic filler and then combined with the inorganic filler by physically stirring the epoxy resin composition with the inorganic filler” is a product-by-process limitation, wherein the product is the adhesive as claimed in claim 1, and the process is the epoxy resin composition being prepared separately from the inorganic filler and then combined with the inorganic filler by physically stirring the epoxy resin composition with the inorganic filler. Balijepalli renders obvious all of the claimed ingredients and amounts of the adhesive as claimed in claims 1-6 and 9-10 as explained above. Also, Balijepalli teaches that the process for preparing the curable epoxy adhesive composition includes admixing [0074] the at least one first epoxy [0075], the at least one first diluent [0076], the at least one first hardener [0077], the first hydrophilic filler [0078], the second hydrophobic filler [0079], the third filler [0080], and any other optionally additive, and then allowing the compounds to formulate into a curable epoxy adhesive composition, wherein any of the above-mentioned optional additives are added to the composition during the mixing to form the composition [0081]. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s toughening agent to modify Balijepalli’s curable epoxy adhesive composition. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Balijepalli’s catalyst to modify Balijepalli’s curable epoxy adhesive composition. Therefore, the adhesive as claimed in claim 1, the epoxy resin composition being prepared separately from the inorganic filler and then combined with the inorganic filler by physically stirring the epoxy resin composition with the inorganic filler, is obvious from the adhesive that is rendered obvious by Balijepalli. [E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself (MPEP 2113). The patentability of a product does not depend on its method of production (MPEP 2113). If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113)."
The Office recognizes that all of the claimed physical properties are not positively taught by Balijepalli, namely wherein the adhesive is formulated to be reactive with water and a strong acid. However, Balijepalli renders obvious all of the claimed ingredients and amounts of the adhesive as claimed in claims 1-6 and 9-10 as explained above. Also, Balijepalli renders obvious the product-by-process limitation in claim 27, which is “the epoxy resin composition being prepared separately from the inorganic filler and then combined with the inorganic filler by physically stirring the epoxy resin composition with the inorganic filler”, as explained above. Furthermore, the instant application recites that swelling the adhesive includes an adsorption reaction in which the inorganic filler and the water are absorbed to each other [0005], that removing the swollen adhesive includes an acid-based reaction between the inorganic filler and the strong acid [0005], that the inorganic filler may increase the detergency of the adhesive for EUV mask by reacting with a cleaning solution containing a strong acid [0020], that a dissolution of the adhesive for EUV mask may be promoted by an acid-base reaction like Scheme 1, below <Scheme 1> 2 Al(OH)3 + 3 H2SO4 -> Al2(SO4)3 + 6 H20 [0020], that the inorganic filler may increase the detergency of the adhesive 200 by reacting with a cleaning solution containing the strong acid [0063], and that when the inorganic filler is aluminum hydroxide (Al(OH)3) and the strong acid is sulfuric acid (H2SO4), a dissolution of the adhesive 200 may be promoted by Scheme 1 as described above [0063]. Therefore, the claimed physical properties would naturally arise from the adhesive that is rendered obvious by Balijepalli. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.
	
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Balijepalli et al. (US 2015/0065613 A1) as applied to claim 4, and further in view of Devanne et al. (US 2017/0240774 A1).
Regarding claim 7, Balijepalli renders obvious the adhesive as claimed in claim 4 as explained above. Balijepalli teaches that the composition optionally further comprises an optional additive that is a toughening agent [0072], and that the concentration of the optional additive is from 0 wt % to 5 wt %, based on the weight of all the components in the composition [0073].
Balijepalli does not teach wherein the toughening agent includes a modified epoxy resin having a carboxyl group or an amine group as an end group. However, Devanne teaches an impact modifier that is a modified rubber that is an epoxy/elastomer adduct that is an adduct of an epoxy resin and a solid carboxyl terminated rubber [0054], wherein the epoxy/elastomer adduct itself generally includes about 1:5 to 5:1 parts of epoxy to elastomer [0061]. Devanne teaches a structural adhesive [0002, 0115] comprising a high molecular weight resin, the impact modifier, a curing agent, one or more epoxy resins, a cure accelerator, mineral filler, and clay and/or silica [0115], wherein the high molecular weight resin is a high molecular weight epoxy resin [0054]. Balijepalli and Devanne are analogous art because both references are in the same field of endeavor of an adhesive comprising an epoxy resin composition including an epoxy resin, a hardener, a toughening agent, a filler, and a curing accelerator, and an inorganic filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Devanne’s impact modifier that is a modified rubber that is an epoxy/elastomer adduct that is an adduct of an epoxy resin and a solid carboxyl terminated rubber, wherein the epoxy/elastomer adduct itself includes about 1:5 parts of epoxy to elastomer, to modify Balijepalli’s curable epoxy adhesive composition and to optimize the wt % of Devanne’s impact modifier to be from 7 wt % to 8 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the toughening agent includes a modified epoxy resin having a carboxyl group as an end group as claimed. One of ordinary skill in the art would have been motivated to do so because Balijepalli teaches that the composition optionally further comprises an optionally additive that is a toughening agent [0072], and that the concentration of the optional additive is from 0 wt % to 5 wt %, based on the weight of all the components in the composition [0073], and because Devanne teaches that the impact modifier that is a modified rubber that is an epoxy/elastomer adduct that is an adduct of an epoxy resin and a solid carboxyl terminated rubber [0054], wherein the epoxy/elastomer adduct itself generally includes about 1:5 parts of epoxy to elastomer [0061], is beneficial for imparting flexibility to a structural adhesive and the ability to initiate plastic deformation [0060] in a structural adhesive [0002, 0115] comprising a high molecular weight resin, the impact modifier, a curing agent, one or more epoxy resins, a cure accelerator, mineral filler, and clay and/or silica [0115], wherein the high molecular weight resin is a high molecular weight epoxy resin [0054], which would have been beneficial for improving the toughness, flexibility, and ability to initiate plastic deformation of Balijepalli’s curable epoxy adhesive composition, and which means that the wt % of Devanne’s impact modifier in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected the toughness, flexibility, and ability to initiate plastic deformation of Balijepalli’s curable epoxy adhesive composition, which means that optimizing the wt % of Devanne’s impact modifier would have been beneficial for optimizing the toughness, flexibility, and ability to initiate plastic deformation of Balijepalli’s curable epoxy adhesive composition.
Regarding claim 8, Balijepalli renders obvious the adhesive as claimed in claim 4 as explained above. Balijepalli teaches that the other fillers that can be used as the first filler rare other inorganic particulate filler [0051], that the concentration of the first filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0054], that the second filler is different from the first polymer [0055], and that the concentration of the second filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0057].
Balijepalli does not teach wherein the filler in the epoxy resin composition includes one or more of aluminum trihydrate, calcium carbonate, polystyrene beads, or polymethylmethacrylate beads. However, Devanne teaches a mineral filler that is calcium carbonate [0109]. Devanne teaches a structural adhesive [0002, 0115] comprising a high molecular weight resin, an impact modifier, a curing agent, one or more epoxy resins, a cure accelerator, the mineral filler, and clay and/or silica [0115], wherein the high molecular weight resin is a high molecular weight epoxy resin [0054]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Devanne’s mineral filler that is calcium carbonate to substitute for Balijepalli’s first filler or second filler and to optimize the total wt % of Balijepalli’s first filler and/or Balijepalli’s second filler and Devanne’s mineral filler that is calcium carbonate to be from 3 wt % to 7 wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler, which would read on wherein the filler in the epoxy resin composition includes one or more of calcium carbonate as claimed. One of ordinary skill in the art would have been motivated to do so because Devanne teaches that the mineral filler that is calcium carbonate is beneficial for being a mineral filler [0109] that is useful in a structural adhesive comprising a high molecular weight resin, an impact modifier, a curing agent, one or more epoxy resins, a cure accelerator, the mineral filler, and clay and/or silica [0115], and because Balijepalli teaches that the other fillers that can be used as the first filler rare other inorganic particulate filler [0051], that the concentration of the first filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0054], that the second filler is different from the first polymer [0055], and that the concentration of the second filler is from 1 wt % to 40 wt %, based on the total weight of the composition [0057], which means that Devanne’s mineral filler that is calcium carbonate would have been beneficial for modifying reinforcement in Balijepalli’s curable epoxy adhesive composition, which would have been beneficial for modifying mechanical properties of Balijepalli’s curable epoxy adhesive composition, which means that the total wt % of Balijepalli’s first filler and/or Balijepalli’s second filler and Devanne’s mineral filler that is calcium carbonate in wt % based on a total weight of Balijepalli’s epoxy resin composition excluding Balijepalli’s third filler would have affected mechanical properties of Balijepalli’s curable epoxy adhesive composition, and which means that optimizing the total wt % of Balijepalli’s first filler and/or Balijepalli’s second filler and Devanne’s mineral filler that is calcium carbonate would have been beneficial for optimizing mechanical properties of Balijepalli’s curable epoxy adhesive composition.

Response to Arguments
Applicant’s arguments, see p. 7-8, filed 02/25/2022, with respect to the rejection of claim(s) 1-6 and 9-10 under 35 U.S.C. 103 as being unpatentable over Devanne et al. (US 2017/0240774 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 7-8, filed 02/25/2022, with respect to the rejection of claim(s) 7-8 under 35 U.S.C. 103 as being unpatentable over Devanne et al. (US 2017/0240774 A1) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see p. 9, filed 02/25/2022, with respect to claim 27 have been considered and are responded to by the new grounds of rejection in this Office action.
Applicant's arguments filed 02/25/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that support for claim 27 can be found in the specification as filed at , e.g., paragraph [0012], describing that the adhesive for EUV mask may be manufactured by physically stirring the epoxy resin composition and the inorganic filler, that further support for claim 17 can be found at paragraph [0005], describing an adsorption reaction between the inorganic filler and the water, and an acid-base reaction between the inorganic filler and the strong acid, and that no new matter is added (p. 9), claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 27 recites the limitation “wherein the adhesive is formulated to be reactive with water” in lines 1-2. This limitation was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the claimed invention. This is because the limitation “wherein the adhesive is formulated to be reactive with water” reads on wherein the adhesive is able to undergo a chemical reaction with water. However, the specification of the instant application does not describe in such a way as to reasonably convey to one of ordinary skill in the art that the inventors, had possession of the limitation wherein the adhesive is able to undergo a chemical reaction with water. This is because the only recitations in the specification of the instant application of “react” are wherein the specification of the instant application recites that “swelling the adhesive includes an adsorption reaction in which the inorganic filler and the water are absorbed to each other” [0005], that “removing the swollen adhesive includes an acid-based reaction between the inorganic filler and the strong acid” [0005], that “the inorganic filler may increase the detergency of the adhesive for EUV mask by reacting with a cleaning solution containing a strong acid” [0020], that “a dissolution of the adhesive for EUV mask may be promoted by an acid-base reaction like Scheme 1, below <Scheme 1> 2 Al(OH)3 + 3 H2SO4 -> Al2(SO4)3 + 6 H20” [0020], that “the inorganic filler may increase the detergency of the adhesive 200 by reacting with a cleaning solution containing the strong acid” [0063], and that “when the inorganic filler is aluminum hydroxide (Al(OH)3) and the strong acid is sulfuric acid (H2SO4), a dissolution of the adhesive 200 may be promoted by Scheme 1 as described above” [0063]. None of these recitations read on the adhesive being able to undergo a chemical reaction with water.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767